Title: To John Adams from Edward Livingston, 22 October 1822
From: Livingston, Edward
To: Adams, John


				
					Sir
					Red Hook (N York) Octr. 22 1822
				
				The honor of a communication from you would at all times have given me the highest gratification, but your letter of the 5th. Septr. was received with more pleasure, because I scarcely dared flatter myself that, fatigued as you must be with applications of this nature, you would have found time or inclination to favor me with your sentiments on the report. It was submitted to you solely from a persuasion that the subject would interest one who makes the contemplation of his country’s improvement & happiness, the solace of his age; as the Establishment of her liberty was the business of his youth.I am greatly encouraged in the work which I have (rashly I fear) undertaken, by your approbation of the general plan; and will endeavour to ameliorate the detail by the remarks you have already favored me with, and by those which you have led me to expect. An unlimited right to discuss the proceedings of criminal courts, must as you Observe involve great difficulties in its exercise; it was the subject of much reflexion before it was presented for consideration in the report, and will be reviewed with great care in consequence of the hints contained in your letter.I am particularly gratified by Your approbation of that part of the plan which which included the prohibition of constructive Offences because I consider it as one of the most valuable parts of the system and the sanction of your Opinion will enable me to support it against those (and they are not few) who fear every change that is not first sanctioned by the example of England—I beg you to believe sir that the terms in which you have been pleased to express yourself of the work give me more satisfaction because they convince me it will contribute to the advancement of reformation, than because it gratifies my self love, altho nothing is better calculated to praise the Vanity of an Author than to know that your approbation has sanctioned what he has written.I have the Honor to be with great Respect / Sir / Your Mo Obd. Servt
				
					Edw Livingston
				
				
					Having some additional copies of the report at my disposal, I send two which I pray you to Dispose of to such of your friends as you may think the subject will interest, there are also two in french, which some of your European Correspondents might like to peruse
				
			